

EXHIBIT 10.15b
Execution Version


AMENDMENT NO. 1 TO EIGHTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 1 to EIGHTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of March 23, 2020, is entered into among
AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), the Purchasers and
Purchaser Agents signatories hereto, and BANK OF MONTREAL, as the agent (the
“Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Eighth Amended and Restated Receivables
Purchase Agreement dated as of December 18, 2018 (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Agreement”).
B.    Pursuant to and in accordance with Section 6.1 of the Agreement, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the Agent desire
to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is hereby amended as follows:
2.1.    Each of the parties hereto agrees that any Receivable which complies
with Schedule I - Curtailment Deferral Plan hereto (subject to the requirements
specified in such schedule) shall constitute an Eligible Receivable
notwithstanding that such Receivable (x) does not comply with clauses (n) or (o)
of the definition of Eligible Receivable or (y) would otherwise constitute a
Receivable described in clause (viii) of the definition of Special Concentration
Percentage, in each case, solely to the extent such Receivable participates in
such Curtailment Deferral Plan.
2.2.    Clause (b)(3) of Section 1.4 of the Agreement (Allocation of the
Seller’s Share of the Collections Prior to Termination Date) is amended as
follows:
(3)    third, (i) until each of the Purchasers otherwise consents in writing,
either, as specified by the Seller or Servicer, (x) to be retained in the
Deposit Accounts or Liquidation Account until the following Business Day for
distribution pursuant to Section 1.4(b) or 1.4(e), as applicable, on such
following Business Day or (y) to be distributed to repay the Investment of the
Participation of the Purchasers pursuant to Section 1.4(f) or (ii) following
receipt of consent in writing from each of the Purchasers, to the Seller.


 
 
 




--------------------------------------------------------------------------------






2.3.    Clause (c)(10) of Section 1.4 of the Agreement (Daily Purchaser Share
Allocation) is amended as follows:
(10)    tenth, (i) until each of the Purchasers otherwise consents in writing,
either, as specified by the Seller or Servicer, (x) to be retained in the
Deposit Accounts or Liquidation Account until the following Business Day for
distribution pursuant to Section 1.4(c) or 1.4(e), as applicable, on such
following Business Day or (y) to be distributed to repay the Investment of the
Participation of the Purchasers pursuant to Section 1.4(f) or (ii) following
receipt of consent in writing from each of the Purchasers, to the Seller but
only to the extent no Paydown Day exists or would result from such distribution.
2.4.    Each of the parties hereto agrees that, until consented to in writing by
each of the Purchasers, only obligations described in clauses (i) (overnight
obligations of the United States of America) and (ii) (time deposits maintained
at financial institutions rated at the time of investment not less than A-1 by
S&P and P-1 by Moody’s) shall constitute Permitted Investments.
2.5.    Clause (o) of Exhibit IV is amended to add the following to the
beginning of such clause: “Notwithstanding the following, no Restricted Payments
shall be permitted to be made by the Seller following the execution of Amendment
No.1 of this Agreement until each of the Purchasers consents in writing
thereto.”
3.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent, the Purchasers and the Purchaser Agents as
follows:
(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
the Agent of each of the counterparts of this Amendment executed by each of the
parties hereto.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or


2
 
 




--------------------------------------------------------------------------------




words of similar effect, in each case referring to the Agreement, shall be
deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent. “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a Person with the intent to sign, authenticate or accept such contract or
record.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.
8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.
[SIGNATURE PAGES FOLLOW]






3
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller



By: /s/ Amy Wirges
Name: Amy Wirges
Title: Senior VP of Finance & Treasurer



AUTOMOTIVE FINANCE CORPORATION,
as Servicer




By: /s/ Amy Wirges
Name: Amy Wirges
Title: Senior VP of Finance & Treasurer






















































S-1


 
 
AFC
Amendment No. 1 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






FAIRWAY FINANCE COMPANY, LLC, as a Purchaser




By: /s/ Irina Khaimova
Name: Irina Khaimova
Title: Vice President



BMO CAPITAL MARKETS CORP., as Purchaser
Agent for Fairway Finance Company, LLC and Bank of Montreal




By: /s/ John Pappano
Name: John Pappano
Title: Managing Director

























































S-2


 
 
AFC
Amendment No. 1 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






BANK OF MONTREAL, as Agent




By: /s/ Karen Louie
Name: Karen Louie
Title: Director




BANK OF MONTREAL, as Purchaser






By: /s/ Karen Louie
Name: Karen Louie
Title: Director


































































S-3


 
 
AFC
Amendment No. 1 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Purchaser Agent for Thunder Bay Funding, LLC


By: /s/ Kevin P. Wilson
Name: Kevin P. Wilson
Title: Authorized Signatory


By: /s/ Lisa Wang
Name: Lisa Wang
Title: Authorized Signatory




THUNDER BAY FUNDING, LLC, as a Purchaser


By: Royal Bank of Canada,
its attorney-in-fact


By: /s/ Kevin P. Wilson
Name: Kevin P. Wilson
Title: Authorized Signatory






PNC BANK, NATIONAL ASSOCIATION,
as Purchaser and Purchaser Agent for itself




By: /s/ Lawrence Beller
Name: Lawrence Beller
Title: Senior Vice President






TRUIST BANK (as successor to SunTrust Bank), as Purchaser and as Purchaser Agent
for itself




By: /s/ Ileana Chu
Name: Ileana Chu
Title: SVP






S-4


 
 
AFC
Amendment No. 1 to Eighth A&R RPA
 




--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Purchaser and as Purchaser Agent for
itself



By: /s/ Brian Gardner
Name: Brian Gardner
Title: Managing Director




JPMORGAN CHASE BANK N.A., as Purchaser Agent for Chariot Funding LLC



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director




CHARIOT FUNDING LLC, as a Purchaser

By: JPMorgan Chase Bank, N.A., its attorney-in-
fact



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director








Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By: /s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: EVP & Chief Financial Officer




S-5


 
 
AFC
Amendment No. 1 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






Schedule I- Curtailment Deferral Plan






In an effort to assist customers who are experiencing cash flow issues due to
the impact of COVID-19, AFC will be offering a Curtailment Deferral Plan.
Effective March 23, 2020, any vehicles due for curtailment from March 16, 2020
through May 31, 2020 may be curtailed with the payment for principal, fees, and
interest deferred until each customer’s first contracted curtailment following
May 31, 2020 (all deferred amounts will be due on such Curtailment Date).


The following guidelines are in place:
•    Dealers will have the ability to make a payment against principal if they
so choose
•    Sold units are still required to be paid according to current policy
•
Units due for payment prior to March 16, 2020 or that are currently past due are
not eligible

•
Any vehicles being requested for additional curtailments outside of contracted
terms will require Regional Director approval

• No fees, including curtailment fees, are being waived
•    Dealers will not be eligible if:
o    they have sold out of trust (SOT) units;
o    they have repo units; or
o    if AFC has taken legal action against them



